DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15th, 2022 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on September 15th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on September 15th, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 9-12, with respect to the rejection of the claims 1-2, 4, 6-7, 9, 12 and 13 under 35 U.S.C. § 102(a)(2) have been fully considered but are not persuasive in view of the following reasons: 
Applicant argues that Nakagawa fails to disclose “the fifth impurity region is separated from the second bottom surface of the second trench” due to the fact that Nakagawa fails to disclose the p+-type contact 454 is separated from the bottom wall of the source trench 441 (see Applicant’s argument and pg. 9-11). The Examiner respectfully disagrees because the rejection was presented basing on the fact that only the upper portion of the p+-type contact 454/the first surface layer region 454a being considered as the fifth impurity region, and the upper portion of p+-type contact 454/the first surface layer region 454a locates at the upper sidewall of source trench 441 and being separated from the bottom wall of the source trench 441. Therefore, the Examiner respectfully submits that Nakawaga discloses “the fifth impurity region is separated from the second bottom surface of the second trench” as recited in claim 1.           
Applicant's arguments, see pgs. 9-12, with respect to the rejection of the claims 1, 4, 10 and 11 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection of these claims has been withdrawn. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAKAGAWA et al. (Pub. No.: US 2020/0243641 A1), hereinafter as Nakagawa.

    PNG
    media_image1.png
    748
    764
    media_image1.png
    Greyscale

Regarding claim 1, Nakagawa discloses a silicon carbide semiconductor device in Figs. 49-58C comprising a silicon carbide substrate (SiC layer 402) having a first main surface (top surface of SiC layer 402), and a second main surface (bottom surface of SiC layer 402) opposite to the first main surface (see Fig. 52 and [0970-0973]), the first main surface being provided with a first trench (gate trench 431) and a second trench (source trench 441) (see Fig. 51-54 and [1000], [01021-1027], [01059-1060]), the first trench being defined by a first side surface (sidewall of gate trench 431), and a first bottom surface (bottom surface of gate trench 431) continuous with the first side surface, the second trench being defined by a second side surface (sidewall of source trench 441), and a second bottom surface (bottom surface of source trench 441) continuous with the second side surface, the silicon carbide substrate including a first impurity region having a first conductivity type (region 422 having n-type) (see Fig. 52 and [1012]), a second impurity region (a combination of region 426, inner wall region 454c and sidewall region of region 455 having p-type as shown in annotated Fig. 54 above) in contact with the first impurity region and having a second conductivity type different from the first conductivity type (see Fig. 52 and [1019], [1081-1054], [1089-1090]), a third impurity region (source region 453) provided on the second impurity region so as to be separated from the first impurity region and having the first conductivity type (n-type) (see Fig. 52 and [1079]), and a fourth impurity region (a bottom region of regions 455 as shown in annotated Fig. 54 above) provided between the second main surface and the second bottom surface and having the second conductivity type (having p-type) (see [1089]), a fifth impurity region (the upper portion of the p+-type contact 454/the first surface layer region 454a as shown in annotated Fig. 54 above) in contact with the third impurity region (contact source region 453) and having the second conductivity type, the silicon carbide semiconductor device further comprising: a first insulating film (gate insulating layer 434) in contact with each of the first side surface and the first bottom surface (see Fig. 51-54 and [1038]); a gate electrode (gate electrode 435) provided on the first insulating film (see [1038]); a second insulating film (insulating layer 442) in contact with each of the second side surface and the second bottom surface (see Fig. 53-54 and [1067-1068]); and a source electrode (main electrode layer 502) electrically connected to the third impurity region (connecting to source region 453 through barrier electrode layer 501) (see Figs. 50, 53 and [0987], [1204]), the second impurity region having a connection region (a combination of inner wall region 454c and sidewall region of region 455 as shown in annotated Fig. 54 above) which is electrically connected to the fourth impurity region and which extends toward the fourth impurity region along the second side surface (along the sidewall of source trench 441 and connecting to the bottom region of regions 455 as shown in annotated Fig. 54 above) (see [1081-1054] and [1089-1090]), the fifth impurity region is separated from the second bottom surface of the second trench (the upper portion of the p+-type contact 454/the first surface layer region 454a located at the upper portion of the sidewall of source trench 441 and being separated from the bottom surface of the source trench 441), as seen in the direction perpendicular to the second main surface (top-view), in each unit cell, an area of the source electrode is greater than the area of the opening in the second trench (source pad 413 including main electrode layer 502 cover an large region of active region 406 where a plurality of source trench 441 formed) (see Figs. 50-52 and [1209-1210]), as seen in the direction perpendicular to the second main surface (top-view), in each unit cell, an area of an opening in the second trench (an area of opening source trench 441) is smaller than an area of an opening in the first trench (an area of opening of gate trench 431) (both source trench 441 and gate trench 431 having the same width, but the length of gate trench 431 is longer than the length of source trench 441) (see Figs. 50-51, 53 and [1000], [1066]), and the source electrode is separated from the second insulating film (the main electrode layer 50 is separated from the insulation layer 442 by the barrier electrode 501).
Regarding claim 4, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, wherein the fourth impurity region is separated from the second bottom surface (the bottom region of region 455 is separated from bottom surface of source trench 441).
Regarding claim 6, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, wherein as seen in the direction perpendicular to the second main surface, the first trench has a stripe shape (see Fig. 51). 
 Regarding claim 7, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, wherein as seen in the direction perpendicular to the second main surface, the area of the opening in the second trench is greater than an area of the second bottom surface (source trench 441 has tapered shape) (see Fig. 58C and [1250]).
Regarding claim 9, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, further comprising: a filling portion (source electrode layer 443) provided on the second insulating film; and an interlayer insulating film covering each of the gate electrode and the filling portion (insulating layer 491 covers trench gate structure 451 comprising gate electrode 435 and trench source structures 452 comprising source electrode layer 443) (see Fig. 54 and [01078], [1192-1194]).
Regarding claim 12, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, wherein as seen in the direction perpendicular to the second main surface, the first trench extends in a first direction (lengthwise direction of gate trench 431) parallel to the second main surface, and the second trench is provided next to the first trench in the first direction (source trench 441 next to gate trench 431) (see Fig. 51).
Regarding claim 13, Nakagawa discloses a silicon carbide semiconductor device in Figs. 49-58C comprising a silicon carbide substrate (SiC layer 402) having a first main surface (top surface of SiC layer 402), and a second main surface (bottom surface of SiC layer 402) opposite to the first main surface (see Fig. 52 and [0970-0973]), the first main surface being provided with a first trench (gate trench 431) and a second trench (source trench 441) (see Fig. 51-54 and [1000], [01021-1027], [01059-1060]), the first trench being defined by a first side surface (sidewall of gate trench 431), and a first bottom surface (bottom surface of gate trench 431) continuous with the first side surface, the second trench being defined by a second side surface (sidewall of source trench 441), and a second bottom surface (bottom surface of source trench 441) continuous with the second side surface, the silicon carbide substrate including a first impurity region having a first conductivity type (region 422 having n-type) (see Fig. 52 and [1012]), a second impurity region (a combination of region 426, inner wall region 454c and sidewall region of region 455 having p-type as shown in annotated Fig. 54 above) in contact with the first impurity region and having a second conductivity type different from the first conductivity type (see Fig. 52 and [1019], [1081-1054], [1089-1090]), a third impurity region (source region 453) provided on the second impurity region so as to be separated from the first impurity region and having the first conductivity type (n-type) (see Fig. 52 and [1079]), and a fourth impurity region (a bottom region of regions 455 as shown in annotated Fig. 54 above) provided between the second main surface and the second bottom surface and having the second conductivity type (having p-type) (see [1089]), and a fifth impurity region (the upper portion of the p+-type contact 454/the first surface layer region 454a as shown in annotated Fig. 54 above) in contact with the third impurity region (contact source region 453) and having the second conductivity type, the silicon carbide semiconductor device further comprising: a first insulating film (gate insulating layer 434) in contact with each of the first side surface and the first bottom surface (see Fig. 51-54 and [1038]); a gate electrode (gate electrode 435) provided on the first insulating film (see [1038]); and a second insulating film (insulating layer 442) in contact with each of the second side surface and the second bottom surface (see Fig. 53-54 and [1067-1068]), a source electrode (main electrode layer 502) electrically connected to the third impurity region (connecting to source region 453 through barrier electrode layer 501) (see Figs. 50, 53 and [0987], [1204]), a filling portion (source electrode layer 443) provided on the second insulating film; and an interlayer insulating film covering each of the gate electrode and the filling portion (insulating layer 491 covers trench gate structure 451 comprising gate electrode 435 and trench source structures 452 comprising source electrode layer 443) (see Fig. 54 and [01078], [1192-1194]), the second impurity region having a connection region (a combination of inner wall region 454c and sidewall region of region 455 as shown in annotated Fig. 54 above) which is electrically connected to the fourth impurity region and which extends toward the fourth impurity region along the second side surface (along the sidewall of source trench 441 and connecting to the bottom region of regions 455 as shown in annotated Fig. 54 above) (see [1081-1054] and [1089-1090]), the fifth impurity region is separated from the second bottom surface of the second trench (the upper portion of the p+-type contact 454/the first surface layer region 454a located at the upper portion of the sidewall of source trench 441 and being separated from the bottom surface of the source trench 441), as seen in a direction perpendicular to the second main surface, in each unit cell, an area of an opening in the second trench (an area of opening source trench 441) is smaller than an area of an opening in the first trench (an area of opening of gate trench 431) (both source trench 441 and gate trench 431 having the same width, but the length of gate trench 431 is longer than the length of source trench 441) (see Figs. 50-51, 53 and [1000], [1066]), as seen in the direction perpendicular to the second main surface, in each unit cell, an area of the source electrode is greater than the area of the opening in the second trench (source pad 413 cover an large region of active region 406 where a plurality of source trench 441 formed) (see Figs. 50-52 and [1209-1210]), as seen in the direction perpendicular to the second main surface, the area of the opening in the second trench is greater than an area of the second bottom surface (source trench 441 has tapered shape) (see Fig. 58C and [1250]), as seen in the direction perpendicular to a second main surface, in each unit cell, an area of a source electrode (an area of source pad 413) is greater than an area of an opening in a second trench (an area of one source trench 441)  (source pad 413 cover an large region of active region 406 where a plurality of source trench 441 formed) (see Figs. 50-52 and [1203-1210)]), and the source electrode is separated from the second insulating film (the main electrode layer 50 is separated from the insulation layer 442 by the barrier electrode 501).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA et al. (Pub. No.: US 2020/0243641 A1), hereinafter as Nakagawa, as applied to claim 1 above. 
Regarding claim 8, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, an angle formed between the second side surface and the second bottom surface is greater than an angle formed between the first side surface and the first bottom surface (source trench 441 has tapered shape while gate trench 431 have vertical sidewall) (see Fig. 58C and [1249-1254]).
Nakagawa fails to disclose wherein an angle formed between the first side surface and the first bottom surface is not less than 80o and not more than 100o.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an angle formed between the first side surface and the first bottom surface is not less than 80o and not more than 1000 because gate trench 431 of Nakagawa has vertical sidewall and the etching method can be controlled to create a sidewall profile for forming the angle between 80 and 100 degrees for meeting manufacturing requirements. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    

      Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein as seen in the direction perpendicular to the second main surface, the fourth impurity region has a first portion overlapping the first bottom surface as recited in claim 10. Claim 11 depend on claim 10, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818